Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 9/17/21.  Claim(s) 1, 2, 4-6, and 9 are cancelled.  Claim(s) 15-19 are new.  Claim(s) 3, 7, 8, and 10-19 are pending. Claim(s) 12-14 have been withdrawn.  Claim(s) 3, 7, 8, 10, 11, and 15-19 are examined herein. 
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the double patenting rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 3, 7, 8, 10, 11, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 and 10-26 of copending Application No. 16/162,735 as evidenced by the Wikipedia page for Protein purification (copy downloaded 12/23/21). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the method of inactivating an enveloped virus for the production of a recombinant protein in a biological composition comprising conducting affinity chromatography, wherein the recombinant protein is eluted during the affinity chromatography with an elution buffer comprising propylene glycol, wherein the biological composition is a blood, a milk, urine, sweat, sputum, feces, spinal fluid, or cellular or tissue extracts composition, and wherein the concentration of propylene glycol in the elution buffer after the contacting step is between 40 and 50% (v/v) of the biological composition.
The copending claims are generally drawn to a method of inactivating a virus during a purification of a protein from a biological composition, said method comprising contacting said biological composition during the purification of the protein with a glycol to inactivate the virus, and wherein the concentration of glycol after the contacting step is between 40 and 50% (v/v) of the biological composition.  The dependent claims 
The copending claims do not specifically disclose the purification of recombinant proteins via affinity chromatography.  However, while the copending claims do not specifically disclose the recombinant nature of the protein of that the affinity purification is a chromatography, these are well known to those of skill in the art as commonplace in the field.
The Wikipedia page for Protein purification evidences that it was known in the art that in protein purification the use of recombinant proteins was both understood and common, and that a typical way to purify proteins (recombinant and otherwise) was via affinity chromatography (see the whole document).
The instant claims would therefore have been obvious in light of the copending claims.

Response to Arguments
The Applicant wishes to hold this rejection in abeyance.

Conclusion
Claim(s) 1, 2, 4-6, and 9 are cancelled.  Claim(s) 12-14 have been withdrawn.  Claim(s) 3, 7, 8, 10, 11, and 15-19 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627